         Case 2:17-cr-00417-DAK Document 55-2 Filed 01/16/20 Page 1 of 2



Burnice Williams, 11696-081
Federal Correctional Institution
Post Office Box 6000
Florence, Colorado 81226




                                                     Judge Dale A. Kimball
                                                     Clerk of the Court
                                                     United States Courthouse
                                                     351 South West Temple
                                                     Salt Lake City, Utah 84101.


  Legal Mail




         ~V.y
   t,r., ~'
V      ~1/'
Case 2:17-cr-00417-DAK Document 55-2 Filed 01/16/20 Page 2 of 2



                                                                  I
